DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Amendment
The amendment filed on 08/26/2022 has been entered. Claims 1-6 remain pending in the application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2022.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2019-040293 filed on 03/06/2019. 
Claim Interpretation
Claim 1 recites the limitations:
 “power source” with structure in claim 5 “motor”, It is being interpreted as means plus function.
“output instruction acquisition unit” with structure in specification page 7 “traveling control device”, It is being interpreted as means plus function.
 “traveling control unit” with structure in specification page 7 “traveling control device”, It is being interpreted as means plus function.
 “reservoir section” with structure in claim 5 “battery”, It is being interpreted as means plus function.
“remaining amount detection section” with the structure in specifications on page 10 “CPU”, It is being interpreted as means plus function.
“restriction section” with the structure in specifications on page 10 “CPU”. It is being interpreted as means plus function.
Claim 4 recites the limitations:
 “work unit” with structure in the specification page 6 “mower”. It is being interpreted as means plus function.
“stopping section” with structure in the specification page 10 “CPU”. It is being interpreted as means plus function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6 is rejected under 35 U.S.C. 103 as being unpatentable by Wang (US20140062352).

 Regarding claim 1, Wang teaches a riding type work vehicle that travels in a field while carrying out a utility work, the work vehicle comprising:
a driving wheel provided in a machine body ([0056] disclosing a riding ground work vehicle with a frame “machine body”. [0059] discloses the main body of the mower);
a power source for inputting a rotational force to the driving wheel ([0065] disclosing drive motors “power source” that are connected to the driving wheels “rotational force to the driving wheel”);
an output instruction acquisition section for acquiring an output instruction for the power source according to an operation of an operation input unit ([0062] disclosing the right and left levers “operation input unit” instructing the drive motors “power source” to rotate to the swinging side “according to an operation of an operation unit”. [0071] disclosing a lever sensor “output instruction acquisition section”) 
a traveling control unit for controlling driving of the power source in accordance with the output instruction ([0074] disclosing a control unit for controlling the drive motors “power source” by detecting the swinging of the lever “output instruction”);
a reservoir section for reserving energy source for driving the power source ([0069] disclosing the battery “reservoir section” is a DC current source “energy source”, and is connected to each of the drive motors and each deck motor to supply electric power thereto);
a remaining amount detection section for detecting a remaining amount of the energy source in the reservoir section ([0085] disclosing the charge calculation unit “remaining amount detection unit” of the ECU calculates SOC, which is the amount of charge of the battery “energy source remaining in reservoir section”); and
Wang does not yet teach a restriction section for restricting a maximum speed of the machine body to a preset speed irrespectively of the output instruction and a load on the power source if the remaining amount of the energy source is equal to or smaller than a preset first threshold value.
Wang further teaches a restriction section for restricting a maximum speed of the machine body to a preset speed irrespectively of the output instruction and a load on the power source if the remaining amount of the energy source is equal to or smaller than a preset first threshold value ([0104] disclosing when the state of charge “remaining amount” of the battery “reservoir section” is below a threshold “first threshold”, the low charge processing unit “restriction section” executes a low power mode wherein the allowed speed of the vehicle is reduced to a predetermined proportion to the normally allowed speed. It is interpreted since the allowed speed is less than the normal speed that the maximum speed is restricted and the normally maximum speed cannot be reached irrespective of the output instruction. It is also clear from the citation that the control for this riding type work vehicle for restricting the maximum speed is irrespective of the load on the power source).
Wang and Wang are analogous art because they are in the same field of endeavor, working vehicle state of charge control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Wang to incorporate the teaching of Wang of a restriction section for restricting a maximum speed of the machine body to a preset speed irrespectively of the output instruction and a load on the power source if the remaining amount of the energy source is equal to or smaller than a preset first threshold value thus reduction in the SOC of the battery may be even more effectively suppressed, and the travelling range may be even more increased (Wang [0110]).

Regarding claim 4, Wang as modified by Wang teaches the work vehicle of claim 1, further comprising:
a work unit driven with using the energy source for carrying out the utility work ([0068] disclosing the deck motor connected to blades “for carrying out the utility work. [0069] disclosing the battery “energy source” connected to the deck motor “work unit” to supply power).
Wang as modified by Wang does not yet teach a stopping section for stopping driving of the work unit if the remaining amount of the energy source is equal to or smaller than a preset third threshold value.
Wang further teaches a stopping section for stopping driving of the work unit if the remaining amount of the energy source is equal to or smaller than a preset third threshold value ([0106] disclosing when the state of charge is smaller than another threshold “third preset threshold” to disable the deck motors).
Wang and Wang and Wang are analogous art because they are in the same field of endeavor, working vehicle state of charge control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Wang as modfiied by Wang to incorporate the teaching of Wang of a stopping section for stopping driving of the work unit if the remaining amount of the energy source is equal to or smaller than a preset third threshold value thus reduction in the SOC of the battery may be even more effectively suppressed, and the travelling range may be even more increased (Wang [0110]).

Regarding claim 5, Wang as modified by Wang teaches the work vehicle of claim 1, wherein the power source comprises a motor and the reservoir section comprises a battery ([0065] disclosing drive motors “power source” that are connected to the driving wheels “rotational force to the driving wheel”. [0069] disclosing the reservoir section is a battery).

Regarding claim 6, Wang as modified by Wang teaches the work vehicle of claim 5. Wang as modified by Wang does not teach wherein the restriction section restricts an electric current running in the motor according to stored power amount of the battery.
Wang further teaches wherein the restriction section restricts an electric current running in the motor according to stored power amount of the battery ([0203] disclosing when the drive motors are decelerated, the current flowing through the deck motor increases, i.e., restricting the current through the drive motors).
Wang as modified by Wang and Wang are analogous art because they are in the same field of endeavor, working vehicle state of charge control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Wang as modified by Wang to incorporate the teaching of Wang of wherein the restriction section restricts an electric current running in the motor according to stored power amount of the battery thus reduction in the SOC of the battery may be even more effectively suppressed, and the travelling range may be even more increased (Wang [0110]).

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable by Wang (US20140062352) in view of Wang and Fukano (US20180152121).
Regarding claim 2, Wang as modified by Wang teaches the work vehicle of claim 1. Wang as modified by Wang does not teach wherein the restriction section is configured to make restriction such that when the remaining amount of the energy source is equal to or smaller than the first threshold value, the maximum speed is progressively decreased in accordance with diminishing of the remaining amount of the energy source.
Fukano teaches wherein the restriction section is configured to make restriction such that when the remaining amount of the energy source is equal to or smaller than the first threshold value, the maximum speed is progressively decreased in accordance with diminishing of the remaining amount of the energy source ([0042] disclosing reducing the limit k if the battery charge is less than a threshold SOCth. [0049] disclosing the limit k is progressively decreased according to the decrease in battery charge. This is interpreted as the maximum speed is progressively decreased in accordance with the diminishing remaining amount of the energy source).
Wang as modified by Wang and Fukano are analogous art because they are in the same field of endeavor, working vehicle state of charge control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Wang to incorporate the teaching of Fukano of wherein the restriction section is configured to make restriction such that when the remaining amount of the energy source is equal to or smaller than the first threshold value, the maximum speed is progressively decreased in accordance with diminishing of the remaining amount of the energy source so that the rotational speed of the travel motors 9L and 9R is set lower than the commanded rotational speed.

Regarding claim 3, Wang as modified by Wang teaches the work vehicle of claim 1. Wang as modified by Wang does not teach wherein the restriction section restricts the maximum speed to a preset fixed value if the remaining amount of the energy source is equal to or smaller than a second threshold value which is smaller than the first threshold value.
Fukano teaches wherein the restriction section restricts the maximum speed to a preset fixed value if the remaining amount of the energy source is equal to or smaller than a second threshold value which is smaller than the first threshold value ([0049] disclosing the limit k is progressively decreased according to the decrease in battery charge, this is interpreted as restricting the maximum speed to a first, second, third and more values in accordance with the decrease in the battery charge).
Wang as modified by Wang and Fukano are analogous art because they are in the same field of endeavor, working vehicle state of charge control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Wang as modified by Wang to incorporate the teaching of Fukano of wherein the restriction section restricts the maximum speed to a preset fixed value if the remaining amount of the energy source is equal to or smaller than a second threshold value which is smaller than the first threshold value so that the rotational speed of the travel motors is set lower than the commanded rotational speed.
				Response to Arguments
Applicant’s arguments filed on 08/26/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments regarding the newly amended claim 1, Wang teaches all the limitations of the amended claim 1, see full rejection above. Wang as cited above teaches a riding type work machine wherein the restriction of a maximum speed of the machine is irrespective of the output instruction and a load on the power source if the remaining amount of the energy source is equal to or smaller than a threshold, see at least [0056] and [0104].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US10322714 disclosing reducing an engine speed depending of state of charge of engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664